DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the amendment filed on 02/08/2021, Applicant amended claims 33, 36, 40, 43, and 44. Claims 33 and 35-53 are pending.

Withdrawn claim rejections
Claim Rejections - 35 USC § 112
The rejection of claims 33 and 35-51 is withdrawn in view of the amendments to the claims.

Status of the claims
Since the claims 33 and 35-51 became allowable, the withdrawn claims 52 and 53 were examined. Examiner attempted to set up an interview with Applicant’s representative, Mark Cohen. For three weeks, repeated attempts to contact Applicant’s representative were unsuccessful. Examiner wanted to inquire of the possibility of allowing the claims 33 and 35-51 and canceling the withdrawn claims, which could have been reclaimed in a divisional Application. Since the efforts were unsuccessful, the claims 52 and 53 are examined and rejected below. 
New claim rejections necessitated by amendment
Claim Rejections - 35 USC § 112
Claims 52 and 53 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the 
In the instant case, the specification discloses a cell-transplantation device comprising an alginate scaffold (mean pore size=80 μm) that has been previously shown to be effectively vascularized after transplantation due to its macroporous structure. To enhance vascularization, the alginate scaffold was supplemented with affinity-bound vascular endothelial growth factor (VEGF) and platelet-derived growth factor (PDGF-ββ). The affinity-binding of the growth factors to alginate matrix was mediated by their interactions with alginate-sulfate, which constitutes 10% of the dry weight of the scaffold. Growth factors of the heparin-binding proteins family, such as VEGF, PDGF-ββ and TGF-β interact with alginate-sulfate in a manner similar to their natural interactions with heparin/heparan-sulfate (FIG. 1A).  However, the claims encompass a device comprising any sulfated polysaccharide without a description of the specifics of the device and also comprising an unnamed bioactive peptide. Thus the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only the use of alginate. Applicant’s disclosure, including the claims, fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

Conclusion
Claims 33 and 35-51 are allowed. Claims 52 and 53 are not allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647